THEAISPOIWEYGENERAI..
                       ow    TEXAS
                   AUSTIN,   TEXAS


                      January 18, 1965


The Honorable Ben Barnes
Speaker, House of Representatives
Austin, Texas
                                     Opinion No.   C-377
                                 Rer     Reconsideration of Attorney
                                         General's Opinion C-221 in
                                         the,light of additional
Dear Mr. Barnes:                         facts.

       Honorable Byron Tunnell, former Speaker of the House of
Representatives, has requested a reconsideration of the con-
elusions reached in Attorney General's Opinion C-221, 1964,
in the light of additional facts furnished Mr. Tunnel1 by Mr.
John W. Simmons, Executive Vice President and General Manager
of the Sabine River Authority of Texas. The letter from Mr.
Simmons, dated December 28, 1964, reads as followsr
            "This letter is written in response to your
       inquiry dated November 27, 1964 concerning the
       nature, terms, and conditions under which Mr,
       Sam F. Collins of Newton, Texas became associat-
       ed with the Toledo Bend Project Joint Operation
       en June 1, 1964.
           "When his services were engaged, lt,was
      stipulated that he orouldwork in connection with
      the acquisition of land required for the Toledo
      Bend Project, with the disposal of Surplus Prop-
      erty acquired in connection therewith, and with
      general administrative matters related to the
      Project. The exact nature of such services to
      be performed were stipulated to be as designated
      by the Technical Committee and Construction Board
      of the Toledo Bend Projecf Joint Operation.
            "When Mr. Collins accepted this assignment,
       it was understood and agreed to by the Joint Opera-
       tion that he would continue to serve as a State
       Representative until the expiration of his term
       and until his successor had taken the oath of

                              -1790-
Hon. Ben Barnes,   page   2 (C-377)


       office (at the time, Mr. Collins had decided not
       to stand again for election). It was further
       agreed to by the Joint Operation that he would
       be accorded ample time off to perform such duties
       as his State office would require and it was
       stipulated, only, that he would be expected to
       make himself available to the Joint Operation at
       all reasonable times to assist in land acquisi-
       tion, selection and supervision of appraisers
       and land negotiators, and Surplus Property dis-
       posal. At his request, it was further agreed
       that in the event of a Special Session, he would
       be allowed to be absent as necessary for an ex-
       tended period of time, without compensation from
       the Project.
            "It was further agreed that he would be free
       to handle any and all other business not in con-
       flict with the duties expected of him by the Joint
       Operation.
            "Mr. Collins was advised that he was not an
       employee of the Sabine River Authority of Texas
       and was not entitled to, nor should he expect to
       participate In or receive the benefits of Pension
       Plans or employee emoluments of such programs of
       the Sablne River Authority of Texas. He was fur-
       ther advised that he should not hold himself out
       to the Public as an employee or official of the
       Sabine River Authority of Texas - or for that mat-
       ter, the Sabine River Authority of Louisiana.
            "It was mutually understood that the agree-
       ment with the Toledo Rend Project Joint Operation
       could be terminated for any cause by either party
       upon fifteen (15) days written notice.
            "In closing, I emphasize the fact that during
       this arrangement Mr. Collins has not been, nor is
       he now, an employee of the Sabine River Authority
       of Texas.
            "Since his successor has been duly sworn in
       as State Representative, and since Mr. Collins'
       work and performance of services for the Toledo
       Rend Project Joint Operation have been exception-
       ally valuable to the Project, he has now been
       offered employment with the Sabine River Author-
       ity of Texas, effective January 1, 1965.  Mr.

                                      -1791-
Hon. Ben Barnes, page 3 (C&7)


        Collins having accepted such, he will be enter-
        ed on our Authority rolls and records as of that
        date as Operations Assistant to the General Manag-
        er, Toledo Bend Division.
             "It is my considered opinion that Mr. Collins
        will serve the A'uthoritywell.
             "If you need additional information, please
        let me know."
        In Attorney General's Opinion C-221, it,was held:
             "Although a Member of the Le islature is
        eligible to accept an employment 7Project Super-
        visor) on the Toledo Bend Project, a joint effort
        of the Sabine River Authority of Texas and the
        Sabine River Authority, State of Louisiana, he is
        not eligible, while so employed, to receive his
        salary as a Member of the Legislature, in view of
        the provisions of Section 33 of Article XVI of
        the Constitution of Texas. Such prohibition, how-
        ever, does not preclude him from receiving reim-
        bursement for expenses as a Member of the Legis-
        lature or as a member of the Texas Legislative
        c0unc11."
        It was pointed out in Attorney General's Opinion C-221
thatt
              "Representative Collins was employed as a
        Project Supervisor and his duties consist of the
        general supervision of the Toledo Bend Project.
        The Toledo Bend Project is a joint effort of the
        Sabine River Authority of Texas and the Sabine
        River Authority, State of Louisiana, for the
        building and operation of a dam and reservoir
        project on the Sabfne River at Toledo Bend. This
        joint effort is pursuant to an agreement entered
        into by the Sabine River Authority of Texas and
        the Sabine River Authority, State of Louisiana,
        on the 6th day of July, 1961, and supplemental
        agreement entered into on the 5th day of April,
        1962 s The Sabine River Authority of Texas is
        'a governmental agency of the State of Texas, a
        body politic and corporate, vested with all au-
        thority as such under the'constitution and laws
        of the State' created by the provisions of Arti-
        cle 8280433,   Vernon's Civil Statutes. Therefore,
                                -1792-
Hon. Ben Barnes, page 4 (C- 377)


       under the facts submitted by you, Represen-
       tative Collins is an employee of an agency
       of the State."
       A study of facts contained in Mr. Simmonsf letter. referred
to above, fails to reveal any fact which removes the prohibition
contained in Section 33 of Article XVI of the Constitution of Texas.
It was pointed out in Attorney General's Opinion C-221 that the
Toledo Bend Project was a joint effort between the Sabine River Au-
thority of Texas and the Sabine River Authority, State of Louisiana,
pursuantto an agreement entered into between these agencies. There-
fore, under the facts submitted, Representative Collins was an em-
ployee of an agency of the State. It was further pointed out in
Attorney General's Opinion C-221.
            "While such position does not constitute
       an office, it is one of honor, trust or profit
       under this State. The position carries with
       it emoluments of employment. The Toledo Bend
       Project calls for an expenditure of large sums
       of public monies.
           "You are therefore advised that, under the
      facts submitted, Representati.veCollins' employ-
      ment precludes him, while so employed, from re-
      ceiving his salary as a Member of the Rouse of
      Representatives."
       After careful consideration of the facts contained in Mr.
Simmons' letter, referred to above, in the light of the authori-
ties cited in Attorney General's Opinion C-221, we affirm the
conclusions reached in Attorney General's Opinion C-221, and you
are advised that Mr. Collins is not eligible, while employed on
the Toledo Bend Project, to receive his salary as a Member of the
Legislature, in view of the provisions of Section 33 of Article
XVI of the Constitution of Texas.
                            SUMMARY
      The conclusion reached in Attorney General's
      Opinion C-221 is affirmed wherein we held:
      "Although a Member of the Legislature is
      eligible to accept an employment (Project
      Supervisor) on the Toledo Rend Project, a
      joint effort of the Sabine River Authority
      of Texas and the Sabine River Authority,
      State of Louisiana, he is not eligible,
      while so employed, to receive his salary
      as a Member of the Legislature, in view of

                             -1793-
Hon. Ben Barnes, page 5 (C-377)


        the provisions of Section 33 of Article XVI
        of the Constitution of Texas. Such prohibi-
        tion, however, does not preclude him from
        receiving reimbursement for expenses as a
        Member of the Legislature or as a member of
        the Texas Legislative Council."
                              Yours very truly,
                              WAGGONER CARR
                              Attorney General




JR:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
Paul Phy
Robert Flowers
Cecil Rotsch
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                              -1794-